OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Invention of Group I, claims 31-58, as well as well as Species A, claim 56, in the reply filed on 29 October 2020 is acknowledged. The traversal is on the grounds that the product and method claims set forth a common special technical feature of a carrier pipe and a protective pipe, with the carrier pipe being made from a non-corrosion resistant steel, where the combination of Keller in view of John does not result in the aforesaid special technical feature, as John is silent regarding the austenitic lightweight steel (disclosed therein) having a lack of corrosion resistance, and does not teach that said steel can be used in double-wall pipes. However, this is not found persuasive, as John explicitly states that the austenitic lightweight steel can be used for pipes [0002], as well as explicitly recognizes double-wall pipes in the art [0013]. Further, since the only required components of the steel composition as defined by claim 31 are (wt.%) C: 0.005 to 1.4, Mn 5 to 35, remainder Fe, as well as having at least one part-austenitic microstructure, of which the austenitic steel composition of John reads on [0002, 0018, 0026, 0032, 0041], and given that John does not explicitly state that said steel composition is corrosion resistant, it logically flows that said steel would have not exhibited corrosion resistance, thereby reading on “non-corrosion-resistant”. Applicant has not provided factually supported objective 
Additionally, Applicant asserts that given the similar subject matter of the product and method claims, the Examiner would not incur a serious burden in examining both inventions in one application. However, this is not found persuasive, as the instant application is a national stage entry filed under 35 U.S.C. 371, and therefore not subject to US restriction practice (see MPEP 1893.03(d)), but rather, lack of unity practice. It is noted that undue search burden is not a criterion in lack of unity analysis. 
For the reasons set forth above, the requirement is still deemed proper and is therefore made FINAL.
As such, the status of the claims is as follows: claims 31-60 remain pending, claims 57, 59, and 60 are withdrawn, and claims 31-56 and 58 are under consideration and examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) filed 23 April 2018 has been considered by the Examiner. Additionally, the Written Opinion of the ISA for International application No. PCT/EP2016/075137 has been considered. 

Claim Objections
Claim 31 is objected to because of the following informalities:
In claim 31, the limitation “comprises at least one part-austenitic microstructure, having the following chemical composition” should be amended to “comprises at said non-corrosion-resistant steel having the following chemical composition”, as the former constitutes awkward claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 48 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 48, each individual limitation regarding the weight amount of the respective components which define the steel of the carrier pipe recites a preferred range subsequent to a broader range, of which renders the metes and bounds of the claim unclear. For example, “C: 0.005 to 0.9, preferably 0.01 to < 0.3” constitutes a preferred “range within a range”, where it is unclear what amount range is intended to limit the steel composition. Applicant is directed to MPEP 2173.05(d), which sets forth that description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. For examination on the merits, the Examiner is interpreting claim 48 where the broader amount range for each individual component limits the respective component. For example, “C: 0.005 to 0.9
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33, 35-40, 42, 44, 46-52, 54, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO 98/25712; “Keller”) (previously cited, copy and machine translation previously provided), in view of Schneider et al. (US 2011/0308673; “Schneider”) (newly cited).
Regarding claims 31-33, 35-40, 42, 44, 46-52, 54, and 58, Keller discloses a composite pipe for the transport of corrosive or abrasive fluids, said composite pipe including an outer pipe (carrier pipe) (hereinafter “carrier pipe”) and an inner pipe (protective pipe) (hereinafter “protective pipe”), where in general, the carrier pipe is made of a high-strength metallic material, and the protective pipe is made of a corrosion-resistant or wear-resistant metallic material [10-20, 50-51, 99-106]. Such composite pipes are typically utilized in oil, gas, and offshore applications that involve the flow of corrosive fluids [28-31]. Keller teaches that the carrier pipe can be made of carbon steels, or austenitic or ferritic stainless steels [124-126]; and the protective pipe can be made of, inter alia, austenitic stainless steels, martensitic chromium steels, and nickel-based alloys [127-129]. 
Keller is silent regarding a specific steel composition which forms the carrier pipe, where said steel composition is non-corrosion-resistant.
Schneider discloses an austenitic “manganese steel” strip and composition thereof which exhibits high mechanical properties, good weldability, and good formability, where said strip/composition is suitable for forming into pipes and hollow-profiled parts [Abstract; 0003, 0005, 0011, 0087, 0088]. The austenitic steel composition exhibits twinning induced plasticity (TWIP), has preferably a 100% austenitic microstructure (e.g., approximately 97%), and exhibits tensile strength values of greater 
Keller and Schneider are both directed toward austenitic steel compositions and/or pipes formed therefrom, where Keller explicitly teaches that austenitic steels can be utilized to form the carrier pipe, and where Schneider explicitly teaches that the austenitic manganese steel can be utilized to form pipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the austenitic manganese steel composition, taught by Schneider, as the austenitic steel composition which forms the carrier pipe of Keller, as said austenitic manganese steel composition would have been recognized within the art as suitable for forming pipes and/or composite pipes (see MPEP 2144.07), or additionally or alternatively, in order to form the composite pipe having greater elongation at break values, increased tensile strength, and good formability and weldability.
The composite pipe of modified Keller would have comprised the carrier pipe being formed from the austenitic steel composition including (all elements in wt.%) C 0.4 to 1.2; Mn 12.0 to 25.0; P 0.01 to 0.2; Al ≤ 0.05; Si ≤ 1.0; V ≤ 0.5; Nb ≤ 0.5; Ti ≤ 0.5; Cr ≤ 10; Ni ≤ 10; Mo ≤ 1; Cu ≤ 3; B ≤ 0.02; W ≤ 2; N 0.015 to 0.04; the remainder being Fe (claims 49-51). The ranges of amounts for each of the respective components of the austenitic steel composition overlap, encompass, or are within the respective claimed ranges, thereby rendering the respective claimed ranges prima facie obvious (see MPEP 2144.05(I)) (claims 31, 32, 33, 35-40, 42, 44, 46-48).
Given that the austenitic manganese steel composition which forms the carrier pipe of modified Keller is substantially identical to the steel composition which forms the carrier pipe as claimed and disclosed by Applicant in terms of: the components and amount ranges thereof; exhibits TWIP behavior under mechanical stress; exhibits high elongation at break and tensile strength values; and exhibits an austenite phase which accounts for preferably 100% of the microstructure; and given that Schneider is silent regarding the austenitic manganese steel exhibiting corrosion resistance, in the absence of objective evidence to the contrary, there is a reasonable expectation the austenitic steel composition which forms the carrier pipe of modified Keller would have inherently exhibited a lack of corrosion resistance, and thus is reasonably interpreted as non-corrosion-resistant. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
The corrosion-resistant metallic material of the protective pipe would have been chosen from either of an austenitic stainless steel or a nickel-based alloy (as is being austenitic, in the absence of factually supported objective evidence to the contrary, the Examiner is reasonably interpreting the corrosion resistant austenitic stainless steel of the protective pipe as having a full-austenitic microstructure, of which reads on the limitations of claim 54. 

Claims 53, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Schneider as applied to claim 31 above, and further in view of Scheller et al. (US 2008/0247902; “Scheller”) (newly cited).
Regarding claims 53, 55, and 56, as set forth above in the grounds of rejection under 35 U.S.C. 103 over Keller in view of Schneider, the protective (inner) pipe of Keller is formed from a corrosion- or wear-resistant metallic material, including from austenitic stainless steels and martensitic chromium steels.
Modified Keller is silent regarding a specific steel composition which forms the protective pipe (claims 55 and 56), and is silent regarding said steel composition having at least a part-austenitic microstructure and exhibiting TRIP or TWIP behavior under mechanical stress (claim 53).
Scheller discloses high-strength, austenitic-martensitic lightweight stainless steel compositions having tensile strengths of from 800 to 1,200 MPa and elongation at break values of greater than 25%, where said steel composition is suitable for forming tubes and pipes [Abstract; 0001, 0002, 0023, 0025, 0030, 0032; claim 5]. The steel 
Keller and Scheller are both directed toward austenitic steel compositions and/or pipes formed therefrom, where Keller explicitly teaches that steels including austenitic and martensitic steels can be utilized to form the carrier pipe, and where Scheller explicitly teaches that the austenitic-martensitic stainless steel can be utilized to form tubes and pipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the austenitic-martensitic stainless steel composition of Scheller, as the steel composition which forms the protective (inner) pipe of the composite pipe of Keller, as said austenitic-martensitic stainless steel would have been recognized within the art as a corrosion-resistant stainless steel suitable for use in forming tubes and pipes (see MPEP 2144.07), or, additionally or alternatively
The composite pipe of modified Keller would have comprised all of the features set forth above, and would have further comprised the protective pipe being formed from the austenitic-martensitic stainless steel composition including (all elements wt.%) C 0.03; Cr 14.1; Ni 6.3; Mn 7.94; N 0 to 0.1, with remainder being essentially Fe, where said steel composition exhibits an austenitic-martensitic (mixed) microstructure and a TRIP effect under mechanical stress (claim 53). The ranges of amounts for each of the respective components of the austenitic-martensitic stainless steel composition overlap, encompass, or are within the respective claimed ranges as set forth in claims 55 and 56, and therefore render prima facie obvious the claimed ranges (see MPEP 2144.05(I)), where it is noted that any elemental component recited in the claims as “optional” is therefore not required and need not be present in the prior art disclosure.

Claims 31-37, 41, 43-47, 50-52, 54, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Becker et al. (US 2009/0010793; “Becker”) (newly cited).
Regarding claims 31-37, 41, 43-47, 50-52, 54, and 58, Keller discloses a composite pipe for the transport of corrosive or abrasive fluids, said composite pipe including an outer pipe (carrier pipe) (hereinafter “carrier pipe”) and an inner pipe (protective pipe) (hereinafter “protective pipe”), where in general, the carrier pipe is made of a high-strength metallic material, and the protective pipe is made of a corrosion-resistant or wear-resistant metallic material [10-20, 50-51, 99-106]. Such composite pipes are typically utilized in oil, gas, and offshore applications that involve the flow of corrosive fluids [28-31]. Keller teaches that the carrier pipe can be made of inter alia, austenitic stainless steels, martensitic chromium steels, and nickel-based alloys [127-129]. 
Keller is silent regarding a specific steel composition which forms the carrier pipe, where said steel composition is non-corrosion-resistant.
Becker discloses high-strength steel strips or sheets exhibiting TWIP behavior, formed from an Fe—C—Mn lightweight structural steel, where said lightweight structural steel allows for products (to be formed therefrom) with optimum combination of properties at reduced cost [Abstract; 0001, 0010]. The steel composition includes (all elements in wt.%) C 0.003 to 1.50; Mn 18.00 to 30.00; Ni ≤ 10.00; Si ≤ 8.00; Al ≤ 10.00; Cr ≤ 10.00; N ≤ 0.60; Cu ≤ 3.00; P ≤ 0.40; and Co + W + Mo is ≤ 1.50; the remainder being Fe and unavoidable impurities; where the impurities include, inter alia, Sb and Zr, whose total content is not more than 0.30 [0012-0022; 0034, 0039, 0040, 0042-0046, 0049, 0050]. The total content of Co, W, and Mo can be up to 1.50 in order to benefit from the known property-improving effects of said elements [0049]. Becker teaches that said steel compositions/sheets can be formed into structural components, including pipes and vessels, which require higher strengths [0051, 0052, 0067]. The steel composition is purely austenitic, or may have a mixed microstructure of austenitic and ferritic [0064]. Furthermore, Becker does not explicitly disclose that the austenitic steel composition exhibits corrosion resistance.
Keller and Becker are both directed toward austenitic steel compositions and/or pipes formed therefrom, where Keller explicitly teaches that austenitic steels can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the austenitic steel composition of Becker as the carrier pipe of the composite pipe of Keller, as the austenitic steel composition of Becker would have been recognized within the art as suitable for forming lightweight, high strength structural components including pipes (see MPEP 2144.07), or, additionally or alternatively, in order to have formed the carrier pipe from an austenitic steel composition which would have been lightweight and reduced the overall costs of forming the composite pipe. 
The composite pipe of modified Keller would have comprised the carrier pipe being formed from the austenitic steel composition including (all elements in wt.%) C 0.003 to 1.50; Mn 18.00 to 30.00; Ni ≤ 10.00; Si ≤ 8.00; Al ≤ 10.00; Cr ≤ 10.00; N ≤ 0.60; Cu ≤ 3.00; P ≤ 0.40; and Co + W + Mo is ≤ 1.50; the remainder being Fe and unavoidable impurities; where the impurities include, inter alia, Sb and Zr, whose total content is not more than 0.30. The amount ranges for the respective components of C, Mn, Ni, Si, Al, Cr, N, and Cu, respectively, overlap, encompass, or are within the claimed ranges for the respective components, and therefore render prima facie obvious the respective claimed amount ranges (claims 31-35, 37, 46, 47) 
Regarding claims 36, 43, and 44, respectively, of which recite the range of amounts for Mo (0.01 to 1.8), Co (0.01 to 3), and W (0.1 to 2), respectively, it is noted that the total amount range for said components (as implied by the claims) ranges from 0.12 to 6.8, where the disclosed total amount range (taught by Becker) of ≤ 1.50 is within the overall total amount as implied by the claims. Given that Becker teaches that one of ordinary skill in the art recognizes the known property-improving benefits associated with each of the aforesaid components [0049], it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized individually one out of the three disclosed components as an alloying element, while varying the amount of said one component in an amount up to 1.50 wt.%, for all three components, in order to increase or decrease the beneficial property (exhibited by the steel) associated with each individual component, where the courts have held that it is not inventive to discover optimum or workable ranges of result-effective variables by routine experimentation (see MPEP 2144.05(II)). In other words, it would have been obvious to have utilized, e.g., Co, in an amount not exceeding 1.50 wt.%, without the use of Mo and W, in order to increase or decrease the beneficial property it imparts upon the steel composition; and additionally, to have done so for Mo and W (without the presence of the other two respective components), thereby meeting the limitations of claims 36, 43, and 44.
Regarding claims 41 and 45, which recite the amount ranges of Sb (0.003 to 0.2) and Zr (0.005 to 2), respectively, it is noted that the lower end of each range presumably encompasses such small amounts that one of ordinary skill in the art would recognize each of the respective ranges as encompassing the respective elements in 
Given that the austenitic steel composition which forms the carrier pipe of modified Keller is substantially identical to the steel composition which forms the carrier pipe as claimed and disclosed by Applicant in terms of: the components and amount ranges thereof; exhibits TWIP behavior under mechanical stress; and exhibits a pure austenitic phase microstructure; and given that Becker is silent regarding the austenitic steel exhibiting corrosion resistance, in the absence of objective evidence to the contrary, there is a reasonable expectation the austenitic steel composition which forms the carrier pipe of modified Keller would have inherently exhibited a lack of corrosion resistance, and thus is reasonably interpreted as non-corrosion-resistant. It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112(V) and 2112.01(I)). 
The corrosion-resistant metallic material of the protective pipe would have been chosen from either of an austenitic stainless steel or a nickel-based alloy (as is disclosed by Keller), both of which read on the limitations of claims 52 and 58 respectively (the corrosion-resistant material being an austenitic stainless steel, 52; the corrosion-resistant material being a nickel-based alloy, 58). Given that the austenitic being austenitic, in the absence of factually supported objective evidence to the contrary, the Examiner is reasonably interpreting the corrosion resistant austenitic stainless steel of the protective pipe as having a full-austenitic microstructure, of which reads on the limitations of claim 54. 

Claims 53, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Becker as applied to claim 31 above, and further in view of Scheller.
Regarding claims 53, 55, and 56, as set forth above in the grounds of rejection under 35 U.S.C. 103 over Keller in view of Becker, the protective (inner) pipe of Keller is formed from a corrosion- or wear-resistant metallic material, including from austenitic stainless steels and martensitic chromium steels.
Modified Keller is silent regarding a specific steel composition which forms the protective pipe (claims 55 and 56), and is silent regarding said steel composition having at least a part-austenitic microstructure and exhibiting TRIP or TWIP behavior under mechanical stress (claim 53).
Scheller discloses high-strength, austenitic-martensitic lightweight stainless steel compositions having tensile strengths of from 800 to 1,200 MPa and elongation at break values of greater than 25%, where said steel composition is suitable for forming tubes and pipes [Abstract; 0001, 0002, 0023, 0025, 0030, 0032; claim 5]. The steel composition exhibits rustproof properties (i.e., corrosion resistance), as well as a TRIP effect at room temperature [0027, 0028, 0030, 0031, 0033]. The steel composition includes (all elements wt.%) C 0.03; Cr 14.1; Ni 6.3; Mn 7.94; N 0 to 0.1, with remainder 
Keller and Scheller are both directed toward austenitic steel compositions and/or pipes formed therefrom, where Keller explicitly teaches that steels including austenitic and martensitic steels can be utilized to form the carrier pipe, and where Scheller explicitly teaches that the austenitic-martensitic stainless steel can be utilized to form tubes and pipes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the austenitic-martensitic stainless steel composition of Scheller, as the steel composition which forms the protective (inner) pipe of the composite pipe of Keller, as said austenitic-martensitic stainless steel would have been recognized within the art as a corrosion-resistant stainless steel suitable for use in forming tubes and pipes (see MPEP 2144.07), or, additionally or alternatively, in order to have formed the protective pipe from a stainless steel material which would have exhibited corrosion resistance (as required by Keller), as well as mechanical properties closer to those exhibited by high-manganese TWIP steels (of which forms the carrier pipe as set forth above). 
The composite pipe of modified Keller would have comprised all of the features set forth above, and would have further comprised the protective pipe being formed from the austenitic-martensitic stainless steel composition including (all elements wt.%) C 0.03; Cr 14.1; Ni 6.3; Mn 7.94; N 0 to 0.1, with remainder being essentially Fe, where (claim 53). The ranges of amounts for each of the respective components of the austenitic-martensitic stainless steel composition overlap, encompass, or are within the respective claimed ranges as set forth in claims 55 and 56, and therefore render prima facie obvious the claimed ranges (see MPEP 2144.05(I)), where it is noted that any elemental component recited in the claims as “optional” is therefore not required and need not be present in the prior art disclosure.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to Applicant’s claims and/or written description.
US 5,447,179 to Gibbs et al. – discloses seamless, double-walled metal tubes formed from non-ferritic steels [Entire Document]
US 2010/0015564 to Chun et al. – discloses multi-walled tube where the base metal which forms the outermost wall can be an austenitic stainless steel, and the inner wall(s) include corrosion resistant coatings [Abstract; Figures; 0038, 0041]
US 2009/0165897 to McEwan – discloses an austenitic steel whose composition includes (wt.%) 0.05 to 1 C; 11.0 to 14.9 Mn; 1.0 to 5.0 Al; and 0 to 2.5 Ni; remainder Fe and unavoidable impurities, where said austenitic steel is suitable for production of tubes and pipes, particularly for low temperature applications [Abstract; 0007-0014; 0016, 0022, 0045].
US 2014/0261918 to Jin et al. – discloses steel compositions with high manganese content which exhibit increased resistance to wear [Entire Document].


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782  
                     
/LEE E SANDERSON/Primary Examiner, Art Unit 1782